Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and papers filed on 11/11/2020 for Application No. 17/095,670.  By the amendment, claims 1-14 are pending with claims 1-13 being amended and newly claim 14 being added.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 11/15/2019. It is noted, however, that applicant has not filed a certified copy of the 1,912,786 application as required by 37 CFR 1.55.
	
Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted on 11/16/2020 has been considered by the examiner.

Claim Objections
Claims 1, 4, 8-11 and 13-14 are objected to because of the following informalities:  
In claim 1, the limitation “intended to” in lines 5 and 6 should be replaced with - -being configured to- - to place the claim in a better form.
In claim 4, the term “many” is confusing and should be avoided or changed for clarity.
In claim 8, the phrase “extra thickness” is confusing and should be avoided or changed for clarity.
In claim 9, the limitation “wherein at least one cup comprises a zone capable of receiving at least one weight for balancing said cup” is suggested to positively recite as - -wherein at least one cup comprises a zone having member configured to balance 
In claim 10, the limitation "an oil supply device” in lines 1-2 should be replaced with - -the oil supply device- - for consistency.
In claim 11, the limitation “intended to” in line 5 should be replaced with - -being configured to- - to place the claim in a better form.
In claim 13, the limitation "an oil supply device” in line 2 is suggested to be replaced with - -the oil supply device- - for consistency.
In claim 14, the limitation "an oil injection system” in line 2 should be replaced with - -the oil injection system- - for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 6 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “and/or” in line 5 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.
Furthermore, the limitation “a first annular cup” in line 3 which renders the claim indefinite because it is unclear how many cups are being claimed. Is this annular cup one of the lubrication cup and the at least one further lubrication cup previously recited in claim 1?  It is suggested that the limitation should be avoided or changed for clarity. The same rationale is applicable to the limitation “a second annular cup” in line 6.
Claim 6 recites the limitation “and/or” in line 3 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Claim 10 recites the limitation "at least two distinct oil injection means” in line 3 which renders the claim indefinite because it is unclear whether these oil injection means are the same as the oil injection means previously recited in claim 1 or not. This constitutes a double inclusion in the claim. If applicant intends to present the recited arrangement, the Office recommends that the limitation to recite - -the at least two distinct oil injection means- - instead of - -at least two distinct oil injection means- - to maintain consistency.
Claims 11-14 are rejected because they depend from a rejected base claim and they inherit its deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Sheridan et al. (US 2016/0377167, from IDS filed 11/16/2020).
Regarding claim 1, Sheridan discloses an oil supply device (See at least Figures 3 and 4, para. [0042], i.e., gear system 48) extending around an axis (A), intended to supply oil to two distinct oil distribution circuits (i.e., made up of at least inner and outer lubricant jets 98, 94 and passages 92, 100, 105, hereinafter “ODC98, ODC94”) of a reduction gear (i.e., made up of at least 62, 64, 68, 78, 76, hereinafter “RGear62”), the reduction gear (RGear62) comprising 
at least one sun pinion (para. [0042], i.e., sun gear 62), a planet carrier (i.e., carrier plates 78, 76) and a ring gear (16) which are mobile in rotation relatively with respect to each other, the oil being 
a lubrication annular cup (i.e., inner scoop 96) configured to receive oil coming from said at least one oil injection means (i.e., inner lubricant jet 96) and to allow the supply of oil to one of said oil distribution circuits (ODC98, ODC94), the device (48) comprising 
at least one further lubrication cup (i.e., outer scoop 88) so that it can be staged in at least two separate lubrication stages, the further cup (88) being configured to receive oil coming from a further oil injection means (i.e., outer lubricant jet 94) and to allow the supply of oil to a further of said oil distribution circuits (i.e., oil distribution circuit ODC94), 
each cup supplying an associated and distinct oil circuit (ODC98, ODC94), the cups (96, 88) being coaxial and of different diameters (Fig. 3), 
wherein said cups (96, 88) are configured to receive oil axially in a direction that is parallel to the axis (A) and facing the associated cup (88,96), or centripetally in a radial direction facing the axis (A), or tangentially, or according to an inclined direction combining two of said directions.  

Regarding claim 2, Sheridan discloses the device according to claim 1, wherein it comprises at least: 
- a first annular cup (96), the associated oil distribution circuits (ODC98) of which comprises a plurality of nozzles (see at least para. [0042], i.e., a spray bar on radial passages 105) distributed circumferentially around the axis (A) and which supply oil to the sun pinion (62) and/or the planet gears (64), and 
- a second annular cup (88), the associated oil distribution circuit (ODC94) of which supplies oil to planet gear bearings (Fig. 4, 112) of the planet carrier (78).

Regarding claim 3, Sheridan discloses the device according to claim 1, 
wherein at least one annular cup (96, 88) has an outer part having a section substantially in the shape of a U of radial orientation open towards the axis (A) and an 3inner part extending the outer part 

Regarding claim 7, Sheridan discloses the device according to claim 1, wherein each cup (96, 88) is connected to the adjacent cup (96, 88) by structural arms (see Annotated Fig. 3 below, i.e., Structural-Arm, it is noted that all the components of the system are either directly or indirectly connected to one another).

    PNG
    media_image1.png
    450
    489
    media_image1.png
    Greyscale

Annotated Fig. 3
Regarding claim 10, Sheridan discloses an oil injection system (i.e., made up of at least oil distributing circuits ODC98, ODC94) for supplying oil to an oil supply device (Fig. 3) according to claim 3, 
wherein it is staged and comprises at least two distinct oil injection means (98,94) each supplying a corresponding cup (96,88) of the device (48).

Regarding claim 12, Sheridan discloses the oil injection system (58) according to claim 10, wherein each oil injection means (98, 94) is supplied with an oil adapted to the requirements of a member of the reduction gear (RGear62) which is lubricated by the corresponding cup (96,88).

Regarding claim 13, Sheridan discloses a lubrication set for an epicyclic (RGear62) or differential reduction gear, an oil supply device (48) according to one of claim 1.

Regarding claim 14, Sheridan discloses a lubrication set for a epicyclic (RGear62) or differential reduction gear, comprising an oil injection system according to claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan.
Sheridan discloses the device according to one claim 1 including the oil cups but does not explicitly teach at least one cup comprises an extra thickness.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have one of the cups thicker than the other that can be machined to allow the balancing of said cup as matter of a design choice, since such a modification would have involved a mere change in the size and shape of a component.  A change in size and shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 4-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 9, see the suggestion indicated above.
Claims 6 and 11 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or renders obvious the combination features recited in claims 4-6, 9 and 11 including the base claim and intervening claim(s).
The closest art reference is Sheridan indicated above. Sheridan discloses an equivalent an oil supply device indicated in the rejection above but does not disclose the particular features required by claims 4-6, 9 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/TINH DANG/Primary Examiner, Art Unit 3659